Citation Nr: 1751756	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James Brakewood, accredited agent with Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In her November 2013 substantive appeal (VA Form 9), the Veteran clearly indicated that she was only appealing the denial of TDIU.

The issue was remanded in June 2015 for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The May 2017 Supplemental Statement of the Case (SSOC) neither cites nor discusses the vocational rehabilitation records received in July 2017.  As such, the Board must remand this matter so that the RO can consider these records in the first instance.  These are records developed by VA, not private records submitted by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Review the vocational rehabilitation records and decide if an addendum to the VA examination (or another examination or additional development) is required.  

2.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a SSOC, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






